Citation Nr: 0507885	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-19 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus, type 2.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
September 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

On February 16, 2005, prior to the promulgation of a decision 
in the appeal, the Board received written notification from 
the veteran that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met and the Board no longer has 
jurisdiction over this claim. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (a), (b), (c) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed. A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. §§ 20.202, 20.204(b) (2003). Withdrawal 
may be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204(c) (2004).

In a document submitted on February 16, 2005, the veteran 
submitted a statement expressing his desire to withdraw his 
pending appeal as to an increased rating for diabetes.  The 
document was signed by the veteran on February 3, 2005. The 
document lists the veteran's claims number on it. 

Based on the foregoing, the Board finds that the appellant's 
withdrawal is effective, that it has no jurisdiction to 
review the issue on appeal, and that the appeal of the issue 
must be dismissed without prejudice.

The appellant has withdrawn this appeal and, hence, there 
remains no allegation of error of fact or law for appellate 
consideration. Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


